Judgment of Appellate Division and that of Court of Special Sessions reversed and defendant discharged. Defendant is charged only with unlawfully and knowingly possessing policy slips: Held, that although the defendant's gift enterprise constituted a lottery (Penal Law, § 1370), the certificates in his possession were not shown to be policy slips and defendant was not shown to be engaged in the game or scheme commonly known as policy.
Concur: CARDOZO, Ch. J., POUND, CRANE, ANDREWS and O'BRIEN, JJ. Not sitting: LEHMAN and KELLOGG, JJ. *Page 583